UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7499



MICHAEL R. FLOOD,

                                                Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-760-2)


Submitted:   December 9, 2004              Decided:   December 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael R. Flood, Appellant Pro Se.       Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael R. Flood seeks to appeal the district court’s

order substantially accepting the recommendation of the magistrate

judge and denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).    An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Flood has not made the requisite showing.

Moreover, Flood has not alleged or established cause and prejudice,

fundamental miscarriage of justice, or actual innocence, which

would enable us to consider his claims despite his procedural

default.    See Sawyer v. Whitley, 505 U.S. 333, 338-39 (1992);

Murray v. Carrier, 477 U.S. 478, 495-96 (1986); Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).           Accordingly, we deny a

certificate of appealability and dismiss the appeal.                We dispense


                                   - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -